      Case 1:19-cv-05460-JSR Document 24 Filed 01/08/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


ARTHUR JOHNSON, on behalf of himself and Civil Case No.: 1:19-cv-05460 (JSR)
all others similarly situated,

                      Plaintiff(s),
                                                         NOTICE OF SETTLEMENT

                     -against-


RAUSCH, STURM, ISRAEL, ENERSON &
HORNIK, LLP; WORLDWIDE ASSET
PURCHASING II, LLC; GALAXY
INTERNATIONAL PURCHASING, LLC;
GALAXY PORTFOLIOS, LLC; GALAXY
ASSET PURCHASING, LLC; and JOHN DOES
1-25, and JOHN DOES 1-25.

                     Defendant.




       Please be advised that the above-captioned matter has been settled and a Stipulation
of Dismissal will be filed shortly.


                                            /s/ Benjamin J. Wolf
                                            Benjamin J. Wolf, Esq.
                                            Jones, Wolf & Kapasi, LLC
                                            One Grand Central Place
                                            60 East 42nd Street, 46th Floor
                                            New York, New York 10165
                                            (646) 459 7971 telephone
                                            (646) 459 7973 facsimile
                                            bwolf@legaljones.com
                                            Attorneys for Plaintiff




Dated: January 8, 2020
